DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Introduction
This is a response to the applicant’s filing filed on 12/15/2020.  In virtue of this filing, claims 1-13 are currently presented in the instant application.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/29/2021 has been considered by Examiner and made of record in the application file.
Drawings
The drawing submitted on 12/15/2020 has been considered by Examiner and made of record in the application file.
REASONS FOR ALLOWANCE
Claims 1-13 are allowed over the prior art of record.


The following is an examiner’s statement of reasons for allowance: 
Choi et al. (U.S. Pub. No.: 2020/0329130) teaches an electronic device may includes a first housing; a second housing coupled to the first housing and configured to slide in a first direction or a second direction opposite the first direction with respect to the first housing between a first position at which at least a portion of the second 
a first pinion gear configured to be rotated by operation of the motor; a first gear rack extended in the first direction and configured to be moved in the first direction or the second direction in response to rotation of the pinion gear.
 Hazani (U.S. Pub. No.: 2021/0187211) teaches a motor coupled to the first frame; a first pinion gear configured to be rotated by operation of the motor; a first gear rack extended in the first direction and configured to be moved in the first direction or the second direction in response to rotation of the pinion gear.
Seol (U.S. Pub. No.: 2005/0288076) teaches a motor coupled to the first frame; a first pinion gear configured to be rotated by operation of the motor; a first gear rack extended in the first direction and configured to be moved in the first direction or the second direction in response to rotation of the pinion gear.
However, the prior art made of record, alone or in combination, fails to clearly teach or fairly suggest a second pinion gear configured to be rotated in response to movement of the first gear rack; and a second gear rack coupled to the second frame and configured to move with respect to the first gear rack in a same direction as the first gear rack in response to rotation of the second pinion gear, in combination with other limitations, as specified in the independent claim 1, and further limitations of their respective dependent claims 2-13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A. Pham whose telephone number is              (571) 272-8097, the fax number is (571) 273-8097 and the email is tuan.pham01@uspto.gov.  The examiner can normally be reached on Monday through Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen (Kevin) Pan can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/TUAN PHAM/           Primary Examiner, Art Unit 2649